Citation Nr: 0807827	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-30 O81	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder. 
 
2.  Entitlement to service connection for bilateral hand 
disability. 
 
3.  Entitlement to service connection for bilateral shoulder 
disability. 
 
4.  Entitlement to service connection for bilateral hearing 
loss. 
 
5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  He also served in the Army National Guard until 1998. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Louis, Missouri that 
denied service connection for a back disorder, bilateral hand 
disability, bilateral shoulder disability, bilateral hearing 
loss and tinnitus.

The Board observes that in correspondence received in July 
2005, the veteran withdrew the issue of entitlement to 
service connection for lupus for which an appeal had been 
initiated.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he has multiple joint disorders as 
well as hearing loss and tinnitus that are of service onset 
for which service connection should be granted.  

Review of the record discloses that documentation was 
received showing that the veteran was awarded Social Security 
disability benefits in June 2005 for disabilities that 
included degenerative joint disease and multiple orthopedic 
limitations.  Bilateral shoulder disability was particularly 
specified.  The Board observes that the notification letter 
included a list of the medical evidence relied upon in the 
determination.  However, the actual clinical records on which 
the award was based were not made available.  On careful 
review of the claims folder, the Board observes that while 
some of the medical data cited are already of record, most of 
it is not.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA must obtain Social Security 
Administration decisions and records which may have a bearing 
on the veteran's claim. Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  It is found that the 
medical evidence noted in the Social Security determination 
may have a bearing on the claims for under consideration 
disability.  As such, these records should be requested and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration and obtain a copy 
of the agency decision in the 
veteran's case, and the medical 
documentation relied upon for the 
award of disability benefits.

2.  After taking any further 
development deemed appropriate, 
re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


